Order entered August 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00510-CR

                       SHATTO BREONLEE COLEMAN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-80528-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On August 6, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant appeared at the hearing; (2)

appellant indicated that he would like to pursue the appeal, but could not afford an attorney; (3)

the trial court allowed appellant to apply for court-appointed counsel with the Collin County

Indigent Defense Office; (4) after appellant completed an Indigency Flow Sheet, he was found to

not be indigent; and (5) when appellant learned he was no indigent, he stated he would abandon

the appeal.

       We ORDER the appeal submitted without briefs as of September 2, 2014 to a panel

consisting of Justices Bridges, Lang, and Evans. See Tex. R. App. P. 38.8(b)(4).
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Shatto

Coleman, 3009 Misty Way, Wylie, Texas 75908.

       We DIRECT the Clerk to send a copy of the order, by electronic transmission, to the

Collin County District Attorney’s Office.


                                                /s/    CAROLYN WRIGHT
                                                       CHIEF JUSTICE